DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
Applicant’s election without traverse of group I claims 1-10 in the reply filed on 02/07/2022 is acknowledged.

Claim Objections
Claims 1-10 are objected to because of the following informalities: 
Claim 2 Lines 1-2, “A method as in claim 1, before transporting cargo to said UWIG said method further comprising:” should be changed to --The method of claim 1, wherein before transporting cargo to said UWIG said method further comprising:--.
Claim 3 Line 1 ,“A method as in claim 2,” should be changed to --The method of claim 2,--.
Claim 4 Line 1, “A method as in claim 1,” should be changed to --The method of claim 1,--.
Claim 5 Line 1, “A method as in claim 1, before taxiing said method further comprising:” should be changed to --The method of claim 1, wherein before taxiing said method further comprising:--.
Claim 6 Line 1, “A method as in claim 1,” should be changed to --The method of claim 1,--.
Claim 7 Lines 1-2, “A method as in claim 1, wherein upon arrival of said UWIG at said delivery location, said method further comprises:” should be changed to --The method of claim 1, wherein upon arrival of said UWIG at said delivery location, said method further comprising:-- to stay consistent with the rest of the application. 
Claim 8 Lines 1-2, “A method as in claim 7, after cargo is unloaded said method further comprising” should be changed to --The method of claim 8, wherein after cargo is unloaded said method further comprising--.
Claim 9 Line 1 ,“A method as in claim 1,” should be changed to --The method of claim 1,--.
Claim 10 Line 1 ,“A method as in claim 1, said…” should be changed to --The method of claim 1, wherein said…--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-2, 5, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
Claim 1 Line 2,  what performs the “receiving…” limitation. For the purpose of the action the examiner is interpreting the UWIG as receiving….
Claim 1 Lines 3-4,  what performs the “transporting…” limitation. For the purpose of the action the examiner is interpreting a standard unit load device (ULD) as transporting….
Claim 1 Line 5,  what performs the “loading…” limitation. For the purpose of the action the examiner is interpreting a standard unit load device (ULD) as loading….
Claim 1 Line 6,  what performs the “taxiing…” limitation. For the purpose of the action the examiner is interpreting the UWIG as taxiing….
Claim 1 Line 8,  what performs the “unloading…” limitation. For the purpose of the action the examiner is interpreting a standard unit load device (ULD) as unloading….
Claim 2 Line 3,  what performs the “initiating…” limitation. For the purpose of the action the examiner is interpreting a server as initiating….
Claim 2 Line 4,  what performs the “conducting…” limitation. For the purpose of the action the examiner is interpreting a server as conducting….
Claim 2 Line 5-6,  what performs the “selectively initiating …” limitation. For the purpose of the action the examiner is interpreting the UWIG as selectively initiating….
Claim 5 Line 2,  what performs the “conducting …” limitation. For the purpose of the action the examiner is interpreting a server as conducting….
Claim 5 Line 3,  what performs the “selectively initiating …” limitation. For the purpose of the action the examiner is interpreting the UWIG as selectively initiating….
Claim 7 Line 3,  what performs the “taxiing …” limitation. For the purpose of the action the examiner is interpreting the UWIG as taxiing….
Claim 8 Line 2,  what performs the “returning …” limitation. For the purpose of the action the examiner is interpreting the UWIG as returning….
Claims 3-4, 6, and 9-10 are rejected for depending upon previously rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burch et al. (US 2018/0086455, hereinafter Burch).

Regarding claim 1, Burch discloses:
A method of transporting cargo, said method comprising:
receiving an indication of assignment of a new delivery (Paragraphs [0060] and [0075], i.e. receiving process shipment management information (such as loading plan data, messaging data related to the status of shipping items on aircraft, and the like) or a loading plan that can indicate a new delivery);

loading said cargo into said one or more storage compartments (Paragraphs [0060]-[0061], i.e. loading cargo into the aircraft with a ULD);
taxiing to a take-off location (Paragraphs [0094] and [0136]);
flying said UWIG from said take-off location to a delivery location (Paragraphs [0094] and [0136]); and
unloading said cargo (Paragraphs [0060]-[0061], i.e. unloading cargo from the aircraft with a ULD).

Regarding claim 4, Burch discloses the method of claim 1. Burch further discloses: wherein upon arrival of said cargo at said UWIG, loading said cargo is managed from said UWIG (Paragraph [0061], i.e. loading implemented with a ULD used with aircraft-based logistics operation).

Regarding claim 7, Burch discloses the method of claim 1. Burch further discloses: 
wherein upon arrival of said UWIG at said delivery location, said method further comprises:
taxiing to an unloading dock (Paragraphs [0094] and [0136]);
and said UWIG managing unloading said cargo (Paragraph [0061], i.e. unloading implemented with a ULD used with aircraft-based logistics operation).

claim 10, Burch discloses the method of claim 1. Burch further discloses:
said UWIG receiving said indication of assignment and initiating transporting cargo (Paragraphs [0060]-[0061] and [0075], i.e. receiving process shipment management information (such as loading plan data, messaging data related to the status of shipping items on aircraft, and the like) or a loading plan that can indicate a new delivery and initiating the process).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2-3, 5-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burch, as applied to claim 1, in view of McAndrew et al. (US 2013/0311009, hereinafter McAndrew).

Regarding claim 2, Burch discloses the method of claim 1. Burch does not disclose:
before transporting cargo to said UWIG said method further comprising:
initiating a UWIG system power up responsive to said indication;
conducting a pre-flight checklist; and
selectively initiating transporting and loading said cargo responsive to results of said pre-flight checklist.
However in the same field of endeavor, McAndrew teaches two architectures for unmanned aerial vehicles (UAVs) and a method for executing a mission plan (Abstract) and more specifically: 
before transporting cargo to said UWIG said method further comprising:
initiating a UWIG system power up responsive to said indication (Paragraphs [0005], [0026], [0062], [0075], [0149], i.e.  aborting a mission plan for an autonomous cargo plane after failing pre-flight safety checklists in order to potentially retool said mission plan, e.g. returning to a powered down state after said failing);
conducting a pre-flight checklist (Paragraphs [0005], [0026], [0062], [0075], and [0149], i.e.  aborting a mission plan for an autonomous cargo plane after failing pre-flight safety 
selectively initiating transporting and loading said cargo responsive to results of said pre-flight checklist (Paragraphs [0005], [0026], [0062], [0075], and [0149],  i.e. aborting a mission plan for an autonomous cargo plane after failing pre-flight safety checklists in order to potentially retool said mission plan, e.g. returning to a powered down state after said failing).
Therefore it would have been obvious before the effective filing date of the invention to modify the method of Burch to incorporate before transporting cargo to said UWIG said method further comprising: initiating a UWIG system power up responsive to said indication; conducting a pre-flight checklist; and selectively initiating transporting and loading said cargo responsive to results of said pre-flight checklist, as taught by McAndrew. Doing so would ensure the safety and validity of commands, as recognized by McAndrew (Paragraphs [0074]-[0075]).

Regarding claim 3, the combination of Burch and McAndrew teaches the method of claim 2. The combination further teaches: wherein when said results indicate checklist failure said UWIG aborts delivery and returns to a powered down state, and otherwise said UWIG initiates transporting and loading (McAndrew: Paragraphs [0005], [0026], [0062], [0075], and [0149], i.e.  aborting a mission plan for an autonomous cargo plane after failing pre-flight safety checklists in order to potentially retool said mission plan, e.g. returning to a powered down state after said failing).
The motivation to combine the references is the same for claim 2 above.

Regarding claim 5, the combination of Burch and McAndrew teaches the method of 

before taxiing said method further comprising:
	conducting a pre-takeoff checklist (McAndrew: Paragraphs [0005], [0026], [0062], [0075], and [0149], i.e.  aborting a mission plan for an autonomous cargo plane after failing pre-flight safety checklists in order to potentially retool said mission plan, e.g. returning to a local dock after said failing); and
selectively initiating taxiing responsive to results of said pre-takeoff checklist (McAndrew: Paragraphs [0005], [0026], [0062], [0075], and [0149], i.e. aborting a mission plan for an autonomous cargo plane after failing pre-flight safety checklists in order to potentially retool said mission plan, e.g. returning to a local dock after said failing).
The motivation to combine the references is the same for claim 2 above.

Regarding claim 6, the combination of Burch and McAndrew teaches the method of 
claim 5. The combination further teaches: wherein when said results indicate checklist failure said UWIG aborts delivery and returns to a local dock, and otherwise said UWIG takes off (McAndrew: Paragraphs [0005], [0026], [0062], [0075], and [0149],  i.e. aborting a mission plan for an autonomous cargo plane after failing pre-flight safety checklists in order to potentially retool said mission plan, e.g. returning to a local dock after said failing).
The motivation to combine the references is the same for claim 2 above.

Regarding claim 9, the combination of Burch and McAndrew teaches the method of 
 wherein said UWIG is capable of fully autonomous operation (McAndrew: Paragraphs [0026], [0056], and [0063], i.e. autonomous mission plans for the unmanned aircraft).
The motivation to combine the references is the same for claim 2 above.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burch, as applied to claim 7, in view of Briggs et al. (US 2019/0122177, hereinafter Briggs).

Regarding claim 8, Burch discloses the method of claim 7. Burch does not disclose: after cargo is unloaded said method further comprising returning to a powered down state.
However in the same field of endeavor, Briggs teaches a delivery system (Abstract) and more specifically: after cargo is unloaded said method further comprising returning to a powered down state (Paragraph [0067], i.e. recharging at a drone flying station is equivalent to a powered down state).
Therefore it would have been obvious before the effective filing date of the invention to modify the method of Burch to incorporate after cargo is unloaded said method further comprising returning to a powered down state, as taught by Briggs. Doing would increase conserve drone power and effectively increase a range of the drone, as recognized by Briggs (Paragraph [0054]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
O’Brien  (US 2019/0066038) discloses methods and systems that provide for delivering products ordered by a customer of a retailer to a delivery destination designated by the ordering customer by way of autonomous transport vehicles (Abstract). 
Khasis (US 2018/0158020) discloses methods and systems for an autonomous supply and distribution chain management network (Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/D.T.R./Examiner, Art Unit 3663            
/SZE-HON KONG/Primary Examiner, Art Unit 3661